Advisory Action
Applicant’s amendments and arguments submitted under AFCP 2.0 on 4/29/2021 have been fully considered. Claims 1, 3, 5-7 are amended. Claim 17 is cancelled. Claim 1-16 and 18-20 are pending. The amendments are not entered for the reasons outlined below.
Response to amendments argument 
Applicant’s three arguments that the limitations of claims 1 and 18 are not obvious over MARK (US-2015/0165691), hereinafter MARK, have been fully considered and found not to be persuasive (see arguments of 4/29/2021, pages 7-9).
Regarding the second argument that it is not even possible for the nozzle of MARK to apply the matrix, and as discussed during the interview, the Examiner notes that the Applicant’s pasted figures discussing this argument are annotated by the Applicant and printing of filaments are added to these figures. These annotated figures are Applicant’s interpretations and are not supported by MARK in its specifications. Furthermore, The Examiner notes that the reliance on the proportions of a figure are not proper: “proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale” {see MPEP 2125 (II)}. 
Regarding the first argument that there is no disclosure in MARK that both nozzles can ever be operated at the same time, the Examiner respectfully disagrees. Although there is no explicit disclosure in MARK regarding the assertion above, the implicit teachings of MARK, as described below, show this operational configuration. 
In the final office action of 3/8/2021 (pages 3-4), the Examiner showed that both nozzles 199 and 1800 move in unison {[FIG. 1B]}. Note that claims 1 and 18 recite that [0040], [FIG. 1B]}. The Examiner submits that this teaching discloses two nozzles that are operatively connected and apply the resin matrix while the filament is being laid down. It is the purpose of 1800 to coat the filament {[0044]}. 
During the interview, Applicant’s representative indicated the MARK applies the coating after the filament is printed and the nozzles are lifted by one ΔZ. There is no direct support for this statement. 
Focusing on FIG. 1B of MARK and assuming that printing is occurring by moving the assembly from left to right (call it X direction), and after one ΔZ lifting, the prior printed filament will be covered by another layer of filament and thus not able to be coated by the neat resin. As such, the operation as depicted by the Applicant is not possible. Furthermore, the vertical offset prevents the ejected or sprayed neat resin to accurately hit the surface of the filament and the possibility exists for the neat resin to cover the peripheral of the filament. This is not an accurate operation. The neat resin nozzle needs to be immediately on top of the filament to accurately coat it. Note that coating a very thin layer of a liquid resin does not require a substantial vertical offset.
Also note that claims 1 and 18 are apparatus claims that recite the external applicator is configured to apply a matrix during discharging of the reinforcement. This is what MARK teaches as well, as shown above i.e., two nozzles that are configured to work together. Also note that generally apparatus claims covers what a device is, not what a device does {see MPEP 2114 (II)}.

Once again focusing on FIG. 1B of MARK and assuming that printing is occurring by moving the assembly form left to right (call it X direction), the cure enhancer can be located prior to 199 (or to its right), between 199 and 1800, or after 1800 (to its left). Note that one of ordinary skill in the art recognizes that the cure enhancer has to be located with some X offset with regard to the nozzle, since the printing has to be done first followed by curing.
The first option is obviously not viable since the printing has to be done first so that it can be cured. Therefore, one of ordinary skill in the art needs to rearrange the cure enhancer according to the other options. MARK discloses that 1800 can be used to apply neat or pure resin {[0040]}. MARK further discloses that this resin can be a thermoset or “curable” resin {[0057]} that is hardened using a laser or the cur enhancer {[0058]}.
The Examiner submits that it would been obvious to one of ordinary skill in the art to have located the laser according to the third option so that after application of the curable resin, it can be hardened by exposure to the laser beam. Contrary to the Applicant arguments, such rearrangement is not due to an “impermissible hindsight”; only two choices are available and as discussed above, it is very obvious where to locate the cure enhancer.
Applicant argument regarding claim 3 has been fully considered and found not to be persuasive (see arguments of 4/29/2021, page 10-11).
Applicant states that first, the two different cure enhancers are used for two different purposes - the first to cure just a matrix coating and the second to cure a matrix saturated reinforcement. The configurations, locations, intensities, and/or other parameters may be physically configured and/or controlled differently to achieve their different purposes. Thus, the primary and auxiliary cure enhancers are not mere duplications of each other. Second, even if adding a second cure enhancer could be considered duplication of parts, which it cannot, the recited locations are not obvious.
	As discussed during the interview, claim 3 does not recite the different purpose for the cure enhancers and only recite one resin. Claim 4 recites two different resins.  The Examiner noted that this different functionality, if properly claimed, could be a distinguishing factor.	
Focusing on claim 3, one of ordinary skill in the art recognizes that the cure enhancers’ functionalites are the same; their objective is to harden the “curable resin”. Note that MARK discloses the fiber reinforcement extruded from nozzle 199 can also be wetted with a curable resin {[0056]}. Therefore, there is a need for another cure enhancer to cure this resin, in addition to the cure enhancer described above for the “pure or neat” resin.
	Additionally, as discussed above, originally only three options were available. The first option was ruled out. The third option, now, is occupied by the “neat resin” cure enhancer or the “auxiliary cure enhancer”. There remains only one option to place the duplicated primary cure enhancer i.e., the second option that is between nozzles 199 
Applicant’s argument that BEAVER (US-2018/0201021), hereinafter BEAVER, does not disclose the radiation shield or curtain of claim 5, has been fully considered and found not to be persuasive. (see argument of 4/29/2021, pages 12-13).
Applicant states that the shielding of BEAVER has nothing to do with a primary cure enhancer of an additive manufacturing system, as required by the claims. Instead, the shielding is part of a waste collection device that can be used to dispose of waste ink from an inkjet printer. the shielding inside of the waste collection device has nothing to do with the hardening device , is not located between the hardening device and an external applicator (which is not disclosed in BEAVER at all), does not enclose the hardening device, and does not block energy generated by the hardening device, as required by the claims. In contrast, the shielding only prevents dripping waste ink from forming into stalactites inside of the waste collection device.
The applicant arguments above is correct since it only deals with BEAVER’s teaching. Claim 5 was rejected under 35 USC 103 as being unpatentable over MARK in view of BEAVER. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
[0023] and see final office action of 3/8/2021, pages 13-14}. Note the BEVER teaches that this shield is place between the head and the curing device {[0024] note surrounding the head that is between the head and curing energy}.
MARK's system, as disclosed above under claims 1 and 18 analysis, comprises of a nozzle that ejects or extrudes curable ink or resin and a cure enhancer that irradiates the curable resin with curing energy. Therefore, and potentially, premature curing of the resin while exiting the nozzle of MARK could occur. This is very detrimental to the process of 3D printing. As such, one of ordinary skill in the art would have been highly motivated to have incorporated the shield (and the shield only) of BEAVER in the system of MARK. As BEVER teaches, the shield needs to be between the head and cure enhancer, therefore one of ordinary skill in the art would have placed it in that location as recited in claim 5.
The fact that the shield of BEAVER is used in BEAVER’s waste collection device is not relevant to this combination. The applicant needs to provide an argument as to why it is non-obvious to incorporate the shield of BEAVER in MARK and place it between the nozzle and cure enhancer.
Note that reference was made to the material of construction of this shield (plastic) to show that it is curtain-like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748